Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on 09-05-2017. It is noted, however, that applicant has not filed a certified copy of the AU2017903585 application as required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Shoop on 4/5/2021. The Examiner notes that the Examiner’s amendment to the last line of claim 13 was not discussed with Applicant’s representative; however, the Examiner’s amendment to the last line of claim 13 is consistent with a similar amendment that was authorized by Applicant’s representative for the last line of claim 20. 

Claim 1, line 3 is amended as follows: “gripping valve is configured to allow [[an]] a flexible member to move in a first direction”

Claim 1, line 4 is amended as follows: “through a channel of the first one-way gripping valve while preventing the flexible”

Claim 1, line 11 is amended as follows: “valve so that [[the]] an opening of the first one-way gripping valve is approximately coaxial”

Claim 1, line 12 is amended as follows: “with respect to [[the]] an opening of the second one-way gripping valve, wherein the slidable”

Claim 13, line 9 is amended as follows:  “wherein the first arm is slidably coupled to the second arm so that [[that]] the first and second”

Claim 13, last line is amended as follows: “second one-way gripping valves.”



Claim 20, last line is amended as follows: “second one-way gripping valves.”


Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 3/4/2019 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claims 1, 13 and 20, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a first one-way gripping valve at a proximal end of a first arm, a second one-way gripping valve at a proximal end of a second arm, a slidable region coupling the first one-way gripping valve to the second one-way gripping valve so that an opening of the first one-way gripping valve is approximately coaxial with respect to an opening of the second one-way gripping valve, wherein the slidable region is configured to allow the first arm to slide relative to the second arm to reciprocate the first one-way gripping valve and the second one-way gripping valve to advance the flexible member, as recited in claim 1; a first arm having a first one-way gripping valve with a first opening; and a second arm having a second one-way gripping valve with a second opening, wherein the first arm is slidably coupled to the second arm so that that first and second openings are coaxial, wherein the first and second arms are configured to slide relative to each other to reciprocally move the first one-way gripping valve relative to the -31 of 34- SG Docket No.: 14668-700.500second one-way gripping valve and advance the flexible member through the first and second one-way gripping valves, as recited in claim 13; or the feature of a first one-way gripping valve with a first opening; and a second one-way gripping valve with a second opening,  wherein the first one-way gripping valve is slidably coupled to the second one-way gripping valve so that that first and second openings are coaxial, wherein the first one- way gripping valve and the second one-way gripping valve are configured to slide relative to each other to reciprocally move the first one-way gripping valve relative to -32 of 34- SG Docket No.: 14668-700.500the second one-way gripping valve to advance the flexible member through the first and second one-way gripping valves, as recited in claim 20, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2004/0147923 to Kear, which discloses an advancement device (advance/retractor 20) for advancing an elongate flexible member (medical device into a catheter) (title, abstract), the device comprising: a first arm (30) and a second arm (32) and a slidable region (slide channel; paragraph 14) that slide relative to one another (paragraph 14), but Kear does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER R STILES/Primary Examiner, Art Unit 3783